2022 IL App (1st) 210416-U
                                                                                FIRST DISTRICT,
                                                                                FIRST DIVISION
                                                                                September 6, 2022

                                              No. 1-21-0416

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).
     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     ______________________________________________________________________________

      DANIEL WOOD,                              )     Appeal from the
                                                )     Circuit Court of
            Plaintiff-Appellee,                 )     Cook County
                                                )
      v.                                        )     No. 2019 CH 04723
                                                )
      LYFT, INC.,                               )     Honorable
                                                )     Michael T. Mullen,
            Defendant-Appellant,                )     Judge Presiding.
      v.                                        )
                                                )
                                                )
      ZURICH NORTH AMERICA,                     )
                                                )
            Defendant.                          )
     _________________________________________________________________________

            JUSTICE COGHLAN delivered the judgment of the court.
            Justices Pucinski and Walker concurred in the judgment.

                                                 ORDER

¶1          Held: Circuit court’s judgment reversed. In a declaratory judgment action, the trial court
                  erred in granting the plaintiff’s pro se motion to vacate two agreed orders to dismiss
                  the action with prejudice.

¶2          For the reasons that follow, we reverse the circuit court’s judgment.

¶3                                          BACKGROUND

¶4          On April 12, 2019, plaintiff Daniel Wood filed a declaratory judgment action against

     defendants Lyft, Inc. (“Lyft”) and Marsh Risk & Insurance Services. According to the complaint,
     No. 1-21-0416

     plaintiff was in a car accident with an uninsured driver while working as a driver for Lyft. Plaintiff

     alleged that Lyft’s “automobile insurance policy,” under which he sought coverage, violated the

     minimum liability insurance requirement as set forth in section 12-707.01(b)(3) of the Illinois

     Vehicle Code.

¶5          Plaintiff filed an amended complaint on June 12, 2019, adding an allegation that the

     liability insurance requirements of the Transportation Network Providers Act (625 ILCS 57 et seq)

     are “in direct conflict” with the requirements of section 12-707.01(b)(3) of the Illinois Vehicle

     Code. Plaintiff filed a second amended complaint on October 7, 2019, substituting defendant

     Zurich North America for defendant Marsh Risk & Insurance Services.

¶6          Lyft filed a motion to dismiss the second amended complaint and for sanctions on

     November 4, 2019, arguing that sanctions were warranted because plaintiff’s counsel admitted

     “the meritless nature of the complaint” but refused to voluntarily dismiss the action. Plaintiff

     responded that there was a “good faith basis” to pursue the claim “based on the plain language of

     the applicable policy that was in effect at the time of the accident.” The trial court granted Lyft’s

     motion to dismiss, without prejudice, on September 8, 2020, giving plaintiff “one last opportunity

     to file a further amended complaint.” Lyft’s motion for sanctions was entered and continued.

¶7          Plaintiff’s third amended complaint was filed on September 29, 2020. On October 26,

     2020, Steven Levin, a member of the law firm representing plaintiff, advised Lyft’s attorney that

     plaintiff’s original attorney, Bryan Flangel, had left the firm. Jeffrey Deutschman filed an

     additional appearance on plaintiff’s behalf.

¶8          On November 3, 2020, Levin phoned Lyft’s counsel to “broker a deal” and offered to

     dismiss the action against Lyft with prejudice in exchange for withdrawing its motion for

     sanctions. On November 4, 2020, Levin contacted Lyft’s counsel again and requested agreement

     on an order to “dismiss Lyft with prejudice.” Lyft’s Motion to Dismiss the Third Amended


                                                     -2-
       No. 1-21-0416

       Complaint and For Additional Sanctions was filed the same day.

¶9            On November 5, 2020, an agreed order to dismiss the action against Lyft with prejudice

       was entered. Plaintiff’s complaint against Zurich and Lyft’s two motions for sanctions remained

       pending.

¶ 10          On November 25, 2020, plaintiff filed a response to Lyft’s motion for additional sanctions,

       conceding that after consulting with Levin and Deutschman, he “voluntarily agreed to dismiss

       [Lyft] with prejudice” based upon Lyft’s agreement to dismiss the sanctions motions. In an

       affidavit attached to his response, plaintiff clarified that his original counsel “misled” him into

       bringing the complaint against Lyft, but he “agreed to a dismissal of the case against Lyft ***

       [o]nce properly informed of the law” by Levin and Deutschman in October, 2020.

¶ 11          On December 7, 2020, the court entered an “Agreed Order of Dismissal of Entire Case”

       with prejudice. The order also provided that “all pending motions for sanctions filed by [Lyft] are

       withdrawn.”

¶ 12          On January 6, 2021, plaintiff filed a pro se motion to vacate the December 7, 2020 agreed

       order of dismissal. Plaintiff alleged he “was never informed of the legal significance of the term

       with prejudice,” and would not “have agreed to a dismissal of that type” if he had been “informed

       of what that term meant.”

¶ 13          Lyft responded that “consent orders are not subject to review or vacatur by a court because

       consent orders do not represent the judgment of a court.” Lyft also relied on plaintiff’s sworn

       statement that he had agreed to the dismissal only after being “properly informed of the law” by

       his attorneys.

¶ 14          On March 15, 2021, the circuit court granted plaintiff’s motion to vacate, as follows: “The

       agreed Orders of Dismissal entered on November 5, 2020, and December 7, 2020 are vacated, both

       are modified to strike the phrase ‘with prejudice,’ and both shall be deemed entered as of the date


                                                      -3-
       No. 1-21-0416

       of the first order, November 5, 2020.” Plaintiff was also granted leave to reinstate the action by

       November 5, 2021.

¶ 15                                              ANALYSIS

¶ 16          Initially, we note that plaintiff failed to file a brief on appeal. This court ordered the case

       taken on Lyft’s brief only, and we are deciding the merits of the appeal without the benefit of an

       appellee brief. Selective Insurance Co. v. Urbina, 371 Ill. App. 3d 27, 29 (2007) (“Where the

       record is simple and the claimed error is such that the court can easily decide it without the aid of

       an appellee’s brief, a reviewing court will decide the merits of the appeal.”).

¶ 17          Plaintiff’s pro se motion to vacate the agreed orders of dismissal was the functional

       equivalent of a section 2-1401 motion, a statutory procedure by which judgments may be vacated

       after 30 days if certain conditions are established. 735 ILCS 5/2-1401(a) (West 2020). The purpose

       of such a motion is “to bring before the trial court facts not appearing on the record which if known

       to the court at the time judgment was entered would have prevented its entry.” Burchett v. Goncher,

       235 Ill. App. 3d 1091, 1098 (1991). The motion is a collateral attack on the order or judgement

       challenged. Id.

¶ 18          “An agreed order, also termed a consent order or a consent decree [citation], is not an

       adjudication of the parties’ rights but, rather, a record of their private, contractual agreement.” In

       re Marriage of Roselth, 389 Ill. App. 3d 969, 971 (2009). Once entered, such an order generally

       cannot be amended or varied without the consent of each party. In re M.M.D., 213 Ill. 2d 105, 114

       (2004). Absent consent, an agreed order can only be amended or set aside “upon a showing that

       the order resulted from fraudulent misrepresentation, coercion, incompetence of one of the parties,

       gross disparity in the position or capacity of the parties, or newly discovered evidence.” Matter of

       Haber, 99 Ill. App. 3d 306, 309 (1981).




                                                       -4-
       No. 1-21-0416

¶ 19          Plaintiff’s justification for requesting that the agreed orders of dismissal be vacated in this

       case is not among those enumerated above. Plaintiff alleges that he “was never informed of [the]

       legal significance of the term with prejudice,” even though this language appeared on the face of

       both orders, neither plaintiff nor his attorneys objected to the terms of either order, and the orders

       were purportedly drafted by plaintiff’s attorney. See Filosa v. Pecora, 28 Ill. App. 3d 123, (1974)

       (A consent decree, like a contract, “cannot be set aside on the ground that it is fraudulent where

       the alleged fraudulent provision appears on the face of the contract so that it was equally open to

       the knowledge of both parties.”). Plaintiff’s own pleadings clearly establish that he “authorized the

       dismissal of the entire case,” and “granted his counsel authority to dismiss the case vs. Lyft, Inc.

       with prejudice.” (Emphasis added)

¶ 20          Under these circumstances, we find that the court erred in vacating the agreed orders of

       dismissal. Accordingly, the court order of March 15, 2021, vacating the November 5, 2020, and

       December 7, 2020, orders of dismissal, is reversed, and the dismissal orders are reinstated.

¶ 21                                         CONCLUSION

¶ 22          For these reasons, we reverse the judgment of the circuit court of Cook County.

¶ 23          Reversed.




                                                       -5-